
	
		II
		111th CONGRESS
		2d Session
		S. 3015
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 22, 2010
			Mr. Dodd (for himself,
			 Mr. Menendez, Ms. Mikulski, and Mr.
			 Cardin) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To amend chapter 53 of title 49, United
		  States Code, to establish a public transportation safety program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Transportation Safety Program
			 Act of 2010.
		2.Public Transportation Safety
			 Program
			(a)In generalSection 5329 of title 49, United States
			 Code, is amended to read as follows:
				
					5329.Public transportation safety
				program
						(a)Rail fixed guideway safety
							(1)ProgramThe Secretary shall, as soon as
				practicable, establish and implement a public transportation safety program to
				improve the safety of, and reduce the number and severity of accidents
				involving, the design, construction, and revenue service operation of rail
				fixed guideway public transportation systems that receive financial assistance
				under this chapter.
							(2)ExclusionThis section shall not apply to rail fixed
				guideway public transportation systems subject to regulation by the Federal
				Railroad Administration under subtitle V of this title and the Rail Safety
				Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4848).
							(3)National transportation safety
				boardWhen promulgating
				public safety transportation regulations, the Secretary shall, to the extent
				practicable, take into consideration relevant recommendations of the National
				Transportation Safety Board.
							(b)Bus safetyThe Secretary may establish and implement a
				public transportation safety program to improve the safety of, and reduce the
				number and severity of accidents involving, public transportation bus systems
				that receive financial assistance under this chapter in accordance with the
				provisions of this section.
						(c)Regulations and orders
							(1)In generalThe Secretary shall promulgate regulations
				and issue orders for the safe operation of rail fixed guideway public
				transportation systems, after appropriate consideration of costs and benefits.
				The Secretary shall ensure that the regulations establish a Federal
				certification program for employees and contractors who carry out a State
				public transportation safety program in compliance with this section and
				oversee the performance of employees or contractors responsible for performing
				safety activities identified in such program.
							(2)Consultation by dhs SecretaryBefore prescribing a security regulation or
				issuing a security order that affects the safety of public transportation
				design, construction or operations, the Secretary of Homeland Security shall
				consult with the Secretary.
							(3)WaiversThe Secretary may waive compliance with any
				part of a regulation promulgated or order issued under this section if the
				waiver is in the public interest, or a regulation or order issued under this
				section. The Secretary shall not issue a waiver and shall immediately revoke a
				waiver if the waiver would not be consistent with the goals and objectives of
				this section. The Secretary shall make public the reasons for granting or
				revoking the waiver.
							(d)Preemption
							(1)In generalA State may adopt or continue in force a
				law, regulation, or order related to public transportation safety until the
				Secretary promulgates a regulation or issues an order covering the subject
				matter of the State requirement. A State may adopt or continue in force an
				additional or more stringent law, regulation, or order related to public
				transportation safety only if the law, regulation, or order—
								(A)has a safety benefit;
								(B)is not incompatible with a law, regulation,
				or order of the United States Government; and
								(C)does not unreasonably burden interstate
				commerce.
								(2)DamagesNothing in this section shall be construed
				to preempt an action under State law seeking damages for personal injury,
				death, or property damage alleging that a party—
								(A)has failed to comply with the Federal
				standard of care established by a regulation or order issued by the Secretary
				under this section;
								(B)has failed to comply with its own program,
				rule, or standard that it created under a regulation or order issued by the
				Secretary; or
								(C)has failed to comply with a State law,
				regulation, or order that is not incompatible with paragraph (1) of this
				subsection.
								(3)Effective
				dateThis subsection shall
				apply to all State law causes of action arising from events or activities
				occurring on or after the enactment of this section.
							(4)Federal jurisdictionNothing in this section creates a Federal
				cause of action on behalf of an injured party or confers Federal question
				jurisdiction for State law causes of action.
							(e)Safety program activities
							(1)In generalIn carrying out this section, the Secretary
				may take actions the Secretary considers necessary, including—
								(A)conducting inspections, investigations,
				audits, examinations, and testing of a public transportation system's
				equipment, facilities, rolling stock, operations, and persons engaged in the
				business of a public transportation system;
								(B)delegating to a public entity or other
				qualified person the conduct of inspections, investigations, audits,
				examinations, and testing of a public transportation system's equipment,
				facilities, rolling stock, operations, and persons engaged in the business of a
				public transportation system;
								(C)making reports, issuing subpoenas,
				requiring the production of documents, taking depositions, and prescribing
				recordkeeping and reporting requirements; and
								(D)making grants or entering into
				agreements—
									(i)for research, development, testing and
				training of every area of public transportation safety; and
									(ii)to assist a public entity or qualified
				person in carrying out the delegated activities set forth in subparagraph (B)
				of this paragraph.
									(2)Accidents and incidentsActivities authorized under this subsection
				may be engaged in for safety purposes, including accident and incident
				prevention and investigation.
							(3)Cost sharingThe Federal share of a grant awarded or an
				agreement entered into under paragraph (1)(D) of this section may be up to 100
				percent.
							(4)EntryIn carrying out this subsection, an officer
				or employee of the Secretary, or agent designated by the Secretary under
				paragraph (1)(B) of this subsection, at reasonable times and in a reasonable
				way, may enter and inspect public transportation equipment, facilities, rolling
				stock, operations, and relevant records. When requested, the officer, employee,
				or the designated agent shall display proper credentials. During an inspection,
				the officer, employee, or designated agent of the Secretary qualifies as an
				employee of the United States Government under chapter 171 of title 28.
							(f)State participation
							(1)Safety
				programA State may establish
				and implement a State public transportation safety program through statute and
				regulation that requires, at a minimum, compliance with the regulations and
				policies issued by the Secretary under this section and complies with
				subsection (d) of this section.
							(2)GrantsThe Secretary may make grants or enter into
				agreements under this subsection to carry out a State public transportation
				safety program, including to train employees necessary to administer and manage
				the program, and to enforce Federal and State public transportation safety
				laws, regulations and orders, provided that—
								(A)employees responsible for carrying out the
				safety oversight functions of a State public transportation safety program meet
				the safety certification criteria established through regulations issued under
				subsection (c)(1) of this section;
								(B)a State submits its public transportation
				safety program, which shall provide a right of entry and inspection to carry
				out the program, to the Secretary for review and written approval prior to
				implementing the program; and
								(C)a State submits each amendment to its
				public transportation safety program to the Secretary for review and written
				decision at least 60 days before the amendment becomes effective. If a State
				does not receive a written response from the Secretary by the end of the 60-day
				period, the amendment shall be deemed to be approved.
								(3)Multi-State requirementsWhen a single public transportation
				authority operates in more than one State, the affected States, if establishing
				and implementing a public transportation safety program as authorized under
				this subsection, shall—
								(A)establish and implement the program jointly
				to ensure uniform safety standards and enforcement procedures that shall be, at
				a minimum, in compliance with this section and the regulations and policies
				issued by the Secretary under this section; or
								(B)designate an entity (other than the public
				transportation authority) to carry out the activities and requirements
				specified by subparagraph (A) of this paragraph.
								(4)Conflict of interestA State may not—
								(A)allocate grant funds awarded under
				paragraph (1) of this subsection to a State agency or local entity that
				operates a public transportation system that receives Federal transit
				assistance;
								(B)allow a State agency or local entity that
				operates a public transportation system to provide funds to a State agency or
				an entity designated by the State that is responsible for establishing,
				implementing, or maintaining a State public transportation safety program;
				or
								(C)allow a State agency or local entity that
				operates a public transportation system to participate in the oversight of
				establishing, implementing, or maintaining a State public transportation safety
				program.
								(5)Cost sharingIn the case of a State that implements a
				safety program under this section, the following applies:
								(A)The Secretary shall reimburse the State
				from a grant made or agreement entered into under this section, an amount that
				is up to 100 percent of the costs incurred by the State in a fiscal year for
				developing, implementing and enforcing a State public transportation safety
				program.
								(B)The Secretary, through regulations
				promulgated under this section, shall establish a schedule of reimbursable
				costs that the Secretary shall use to assist the State in defraying the State's
				costs of developing, implementing and enforcing a State public transportation
				safety program.
								(C)To help defray the costs of developing,
				implementing and enforcing a State public transportation safety program, the
				State may submit to the Secretary a voucher that does not exceed the amount
				identified on the schedule of reimbursable costs for an eligible
				activity.
								(D)The Secretary shall pay the State an amount
				not more than the Federal Government's share of costs incurred as of the date
				of the voucher.
								(6)Notice of withdrawalThe Secretary shall ensure that the State
				is carrying out the State public transportation safety program, as
				follows:
								(A)If the Secretary finds, after notice and
				opportunity to comment, that the State transportation safety program previously
				approved is not being followed or has become inadequate to ensure enforcement
				of the regulations or orders, the Secretary shall withdraw approval of the
				program and notify the State.
								(B)A State public transportation safety
				program shall no longer be in effect upon the States receipt of the
				Secretarys notice of withdrawal of approval.
								(C)A State receiving notice under subparagraph
				(A) of this paragraph may seek judicial review of the Secretary's decision
				under chapter 7 of title 5, United States Code.
								(D)Notwithstanding the withdrawal, a State may
				retain jurisdiction in administrative and judicial proceedings begun before the
				withdrawal if the issues involved are not related directly to the reasons for
				the withdrawal.
								(g)Enforcement
							(1)In generalThe Secretary has the authority—
								(A)to establish, impose and compromise a civil
				penalty for a violation of a public transportation safety regulation
				promulgated or order issued under this section;
								(B)to establish, impose and compromise a civil
				penalty for violation of the alcohol and controlled substances testing
				provisions under section 5331 of this chapter;
								(C)to request an injunction for a violation of
				a public transportation safety regulation promulgated or order issued under
				this section; and
								(D)to notify the Attorney General when the
				Secretary receives evidence of a possible criminal violation under paragraph
				(5).
								(2)Deposit of civil penaltiesAn amount collected by the Secretary under
				this section shall be deposited into the General Fund of the United States
				Treasury.
							(3)Enforcement by the attorney
				generalAt the request of the
				Secretary, the Attorney General shall bring a civil action—
								(A)for appropriate injunctive relief to ensure
				compliance with this section;
								(B)to collect a civil penalty imposed or an
				amount agreed upon in a compromise under paragraph (1) of this subsection;
				or
								(C)to enforce a subpoena, request for
				admissions, request for production of documents or other tangible things, or
				request for testimony by deposition issued by the Secretary under this
				section.
								(4)JurisdictionAn action under paragraph (3) of this
				subsection may be brought in a district court of the United States in any State
				in which the relief is required. On a proper showing, the court shall issue a
				temporary restraining order or preliminary or permanent injunction. An
				injunction under this section may order a public transportation agency
				receiving assistance under this chapter to comply with this section, or a
				regulation promulgated under this section.
							(5)Criminal penaltyA person who knowingly violates this
				section or a public transportation safety regulation or order issued under this
				section shall be fined under title 18, United States Code, imprisoned for not
				more than 5 years, or both; except that the maximum amount of imprisonment
				shall be 10 years in any case in which the violation results in death or bodily
				injury to any person. For purposes of this subparagraph—
								(A)a person acts knowingly when—
									(i)the person has actual knowledge of the
				facts giving rise to the violation; or
									(ii)a reasonable person acting in the
				circumstances and exercising reasonable care would have that knowledge;
				and
									(B)actual knowledge of the existence of a
				statutory provision, or a regulation or a requirement required by the Secretary
				is not an element of an offense under this paragraph.
								(h)Emergency authority
							(1)Ordering restrictions and
				prohibitionsIf, through
				testing, inspection, investigation, or research carried out under this section,
				the Secretary decides that an unsafe condition or practice, or a combination of
				unsafe conditions and practices, causes an emergency situation involving a
				hazard of death, personal injury, or significant harm to the environment, the
				Secretary immediately may order restrictions and prohibitions, without regard
				to section 553 and section 554 of title 5, United States Code, that may be
				necessary to abate the emergency situation.
							(2)Emergency condition or
				practiceThe order shall
				describe the condition or practice, or a combination of conditions and
				practices, that causes the emergency situation and promulgate standards and
				procedures for obtaining relief from the order. This paragraph does not affect
				the Secretary's discretion under this subsection to maintain the order in
				effect for as long as the emergency situation exists.
							(3)Review of ordersAfter issuing an order under this
				subsection, the Secretary shall provide an opportunity for review of the order
				under section 554 of title 5, United States Code. If a petition for review is
				filed and the review is not completed by the end of the 30-day period beginning
				on the date the order was issued, the order stops being effective at the end of
				that period unless the Secretary decides in writing that the emergency
				situation still exists.
							(4)Civil actions to compel issuance of
				ordersAn employee of a rail
				fixed guideway public transportation system provider who may be exposed to
				imminent physical injury during that employment because of the Secretary's
				failure, without any reasonable basis, to issue an order under paragraph (1) of
				this subsection, or the employee's authorized representative, may bring a civil
				action against the Secretary in a district court of the United States to compel
				the Secretary to issue an order. The action shall be brought in the judicial
				district in which the emergency situation is alleged to exist, in which the
				employing provider has its principal executive office, or in the District of
				Columbia. The Secretary's failure to issue an order under paragraph (1) of this
				subsection may be reviewed only under section 706 of title 5, United States
				Code.
							(i)Effect on employee qualifications and
				collective bargainingThis
				section does not—
							(1)authorize the Secretary to promulgate
				regulations and issue orders related to qualifications of employees, except
				qualifications specifically related to safety; or
							(2)prohibit collective bargaining agreements
				between public transportation agencies and public transportation employees or
				their representatives, including agreements related to qualifications of the
				employees that are not inconsistent with regulations and orders promulgated
				under this section.
							(j)Public transportation employee
				protectionsApplicable
				provisions of the public transportation employee protection provisions under
				section 1413 of the Implementing Recommendations of the 9/11 Commission Act of
				2007 (6 U.S.C. 1142) apply to direct and indirect recipients of Federal transit
				assistance under this chapter.
						(k)Judicial reviewA person adversely affected or aggrieved by
				a final action of the Secretary under this section or under section 5331 of
				this title may petition for review of the final action in the United States
				Court of Appeals for the District of Columbia or in the court of appeals for
				the United States for the circuit in which the person resides and has its
				principal place of business. Judicial procedures require—
							(1)the petition be filed not more than 60 days
				after the Secretary's action becomes final;
							(2)the clerk of the court immediately send a
				copy of the petition filed under paragraph (3) of this section to the
				Secretary;
							(3)the Secretary file with the court a record
				of any proceeding in which the final action was issued as provided in section
				2112 of title 28, United States Code; and
							(4)the court to consider an objection to a
				final action of the Secretary only if the objection was made in the course of
				the proceeding or review conducted by the Secretary or if there was a
				reasonable ground for not making the objection in the
				proceeding.
							.
			(b)AuthorizationsSection 5338 of title 49, United States
			 Code, is amended—
				(1)by redesignating subsections (e), (f), and
			 (g) as subsections (f), (g), and (h), respectively;
				(2)by inserting after subsection (d) the
			 following:
					
						(e)Safety
				programThere are authorized
				to be appropriated such amounts in each fiscal year as necessary to administer
				section 5329 and to make grants or enter into agreements to carry out section
				5329.
						;
				and
				(3)in subsection (h), as redesignated, by
			 striking and (d) and inserting (d) and
			 (e).
				(c)Prohibitions against regulating operations
			 and chargesSection
			 5334(b)(I) of title 49, United States Code, is amended by inserting or
			 for purposes of establishing and enforcing programs to improve the safety of
			 the nation's public transportation systems, and reducing accidents on rail
			 fixed guideway and bus systems for public transportation, after
			 emergency,.
			(d)Alcohol and controlled substances
			 testingSection 5331(b)(2) of
			 title 49, United States Code, is amended—
				(1)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively; and
				(2)by inserting before subparagraph (B), as so
			 redesignated, the following:
					
						(A)shall establish and implement an
				enforcement program, including the imposition of penalties for failure to
				comply with this
				section;
						.
				(e)Conforming amendment; repeal
				(1)Chapter analysisThe analysis for chapter 53 of title 49,
			 United States Code, is amended by striking the item relating to section 5329
			 and inserting the following:
					
						
							5329. Public Transportation
				Safety
				Program.
						
						.
				(2)RepealSection 5330 of title 49, United States
			 Code, is repealed 3 years after the effective date of final regulations issued
			 by the Secretary under section 5329 of title 49, as amended by this
			 section.
				
